Title: To John Adams from Elizabeth Coombs Adams, 9 February 1825
From: Adams, Elizabeth Coombs
To: Adams, John


				
					
					Washington Feby 9th. 1825
				
				I Thank Heaven my dear Grand father that I am so happy as to announce to you the Election of Uncle, by 13 states—It is indeed Virtue triumphant & an event which will add much to your happiness—I never saw a stronger expression of real feeling than in an old Gentleman, a perfect stranger to all the family, who came in great haste from the Capitol to congratulate Aunt—God knows says he I sincerely wish’d it—& I have a feeling at my heart that I never felt before—It is new best to say how happy the family are & I sincerely congratulate you my dear Grand father—I have not yet seen Uncle—He went to his office as unconcern’d as usual—The family are all well & desire their congratulations & much love—Excuse this hasty letter sir, as time & joy will not permit me to make it longer—With much love to you & all the family I am my dear Grand father your / truly affectionate grand / daughter—
				
					
				
				
					I wish this may be directly committed to the flames & that no one may see it—
				
			